DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “Disclosed are,” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In paragraph [0013] of the specification and in claim 9, the suture is said to be configured to be moved 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, and 10-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikora et al. (2014/0309689). Sikora et al. disclose, at least in figures 1, 2, 4, 15-18, and 23 and paragraphs [0029], [0034], [0050], and [0052]; a suture construct formed from a suture filament, comprising: a first knot (14) formed in the suture filament to create a first loop (36) extending from the first knot, the first loop defining a first loop opening; a first tail (24) of the suture filament extending from the first knot; a bridge portion (18) of the suture filament extending from the first knot; a second knot (16) formed in the suture filament to create a second loop (38) extending from the second knot, the second loop defining a second loop opening, and a portion of the second loop passing through the first loop opening to define an adjustable loop of the suture construct, the adjustable loop defining an adjustable loop opening; and a second tail (26) of the suture filament extending from the second knot, wherein the first tail is configured to slide with respect to the first knot to reduce a size of the first loop opening, and thus reduce the size of the adjustable loop opening, wherein the second tail is configured to slide with respect to the second knot to reduce a size of the second loop .
Sikora et al. also disclose a surgical implant, comprising: a fixation body  (58) having a longitudinal axis extending therealong, first and second sides, and first and second through-holes; and a suture filament coupled to the fixation body, the suture filament, comprising: a first portion having a first tail (24) extending through the first through-hole, a first knot (14) formed thereon and disposed on the first side of the body, and a first loop portion (36) extending from the first knot, away from the body; a second portion having a second tail (26) extending through the second through-hole, a second knot (16) formed thereon and disposed on the first side of the body, and a second loop portion (38) extending from the second knot, away from the body, the second loop portion being coupled to the first loop portion to define an adjustable loop of the surgical implant; and a bridge portion (18) extending from the first knot to the second knot, wherein the first and second knots are configured such that tension on the first 
Sikora et al. further disclose a method for preparing a surgical implant, comprising: forming a first knot (14) in a first portion of a suture length to form a first tail (24) extending from one side of the first knot and a second portion of the suture length extending from an opposite side of the first knot; forming a first loop (36) from the second portion, the first loop being closed by way of the first knot; forming a second knot (16) in the second portion of the suture length to form a second tail (26) extending from one side of the second knot and a third portion of the suture length extending from an opposite side of the second knot; and forming a second loop (38) from the third portion, the second loop being closed by way of the second knot, the second loop being interconnected with the first loop to define an adjustable fixation loop of the suture construct, wherein the second portion of the suture length comprises a bridge portion (18) that extends between the first knot and the second knot, and wherein at least one of the first tail or the second tail is configured to constrict a size of an opening defined by the adjustable fixation loop when tension is applied thereto to constrict a size of first or second openings defined by the respective first or second loops.

    PNG
    media_image1.png
    741
    493
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (2014/0309689) in view of Hiernaux et al. (10,245,169).  Sikora et al. disclose the invention substantially as claimed, wherein, according to para. [0029], the self-locking knot may comprise a “slip knot, a running bowline, etc.”  However, Sikora et al. do not explicitly disclose that the self-locking knot comprises at least one prusik-style knot.  Hiernaux et al. teach, in col. 5, lines 28-57, a suture construct that may include a prusik-style knot.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Hiernaux et al., to modify the self-locking knot of Sikora et al, so that it includes at least one prusik-style knot.  Such a modification would allow positioning of the knot with respect to the rest of the suture construct as desired and the subsequent locking of the knot within the confines of an endoscopic environment.

Allowable Subject Matter
Claims 6, 14-16, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a suture construct comprising, inter alia: a first knot formed in a suture filament to create a first .
Also, none of the prior art of record, alone or in combination, discloses a surgical implant, comprising, inter alia: a fixation body having a longitudinal axis extending therealong, first and second sides, and first and second through-holes; and a suture filament coupled to the fixation body, the suture filament, comprising: a first portion 
None of the prior art of record, alone or in combination, discloses a method for preparing a surgical implant, comprising, inter alia: forming a first knot in a first portion of a suture length to form a first tail extending from one side of the first knot and a second portion of the suture length extending from an opposite side of the first knot; .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771